             Case 1:20-cv-00553-JFR Document 24 Filed 09/17/20 Page 1 of 2




                          UNITED STATE DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


 BARBARA ANDERSEN,                         )       Case No. 1:20-CV-00553-JFR
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )
                                           )
 UNKNOWN DEFENDANT, AND                    )
 FORREST FENN,                             )
                                           )
       Defendants.


            REPLY IN SUPPORT OF MOTION FOR PROTECTIVE ORDER

          COMES NOW SOMMER KARNES & ASSOCIATES, LLP (Karl H. Sommer) on

behalf of Forrest Fenn, deceased. On August 31, 2020, the undersigned filed a Motion

for Protective Order (Doc. 17). On September 3, 2020, Plaintiff filed a Response to the

Motion for Protective Order (Doc. 18). On September 10, 2020, the undersigned filed a

Statement Noting Death (Doc. 21), as Forrest Fenn died suddenly and unexpectedly on

September 7, 2020. Normally, a reply to Plaintiff’s Response would be due on

September 17, 2020. However, Mr. Fenn’s death leaves no person available to reply, or

for that matter, to further respond to the subpoena. The undersigned advises the Court

that appropriate arrangements are being made for the appointment of a personal

representative, but that has not occurred and likely will not occur for at least forty-five

(45) days. It appears that Plaintiff will have to either serve the personal representative

with a new subpoena or wait until the personal representative is substituted in this case

for Mr. Fenn. However, this Reply incorporates by reference all of the grounds stated in

the Motion for a Protective Order (Doc. 17) in order to preserve the rights of the to-be-

formed estate of Forrest Fenn.


                                               1
        Case 1:20-cv-00553-JFR Document 24 Filed 09/17/20 Page 2 of 2




                                      Respectfully submitted,

                                      SOMMER KARNES & ASSOCIATES, LLP

                                      Attorneys for Defendant Fenn

                                      By: /s/Karl H. Sommer
                                             Karl H. Sommer
                                             Post Office Box 2476
                                             Santa Fe, New Mexico 87504
                                             (505) 989-3800
                                             khs@sommerkarnes.com




                             CERTIFICATE OF SERVICE

The undersigned certifies that a true copy of the foregoing Motion was submitted and
served via email this 17th day of September, 2020 to Plaintiff:

Barbara Andersen
Plaintiff, Pro Se
1220 W Sherwin, unit 1E
Chicago IL 60626
bandersen@andersen-law.com
                                   /s/ Karl H. Sommer
                                     Karl H. Sommer




                                         2
